In this action brought in the City Court of Yonkers to recover damages plus attorneys’ fees and costs, for alleged rent overcharges for the apartment occupied by plaintiffs, defendant counterclaimed against plaintiff Charles Cussano for unpaid rent. Upon the trial before the court and a jury, the complaint was dismissed on the merits at the end of the plaintiffs’ case, and a verdict was rendered in favor of defendant on his counterclaim. Plaintiffs appeal from the part of the judgment that dismisses the complaint on the merits, and plaintiff Charles Cussano appeals further from the part of the judgment that is against him and in defendant’s favor on the counterclaim. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Ughetta, JJ. [See post, p. 1018.]